Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 12-14, 16-21, 24-31 are allowed (claims 1-11, 15, 22-23 are cancelled).
The following is an examiner’s statement of reasons for allowance:
The prior art neither discloses nor suggests the following limitation, in combination with the remaining elements as disclosed in Claim 12:
	“denying access to a first content associated with the first link in the report, in response to determining that the user does not have permission to access the first content, despite the user having permission to view the generated report 2Via EFSDocket No. 046294-519FO1USCustomer No. 64046including the first link, wherein the first link in the report is associated with a first content but not associated with the user's identity, such that the user selection of the first link fails to grant access to the first content based on the user's identity; and granting access to a second content associated with the second link in the report, in response to determining that the user has permission to access the second content, wherein the second link comprises a one-time-use cryptographic key associated with the user's identity, such that the user selection of the second link modifies the one-time-use cryptographic key based on the user's identity”.
The closest prior art (Richards et al, US 2017/0091400 A1) discloses similar features of an embedded link in a report (par. 0057). However, Richards et al do not explicitly teach:
wherein the first link in the report is associated with a first content but not associated with the user's identity, such that the user selection of the first link fails to grant access to the first content based on the user's identity; and granting access to a second content associated with the second link in the report, in response to determining that the user has permission to access the second content, wherein the second link comprises a one-time-use cryptographic key associated with the user's identity, such that the user selection of the second link modifies the one-time-use cryptographic key based on the user's identity”.
Another close prior art, Beck et al (US 10,504,048 B2), discloses similar features of embedded link with a cryptographic key (in claim 1). However, Beck et al do not explicitly teach:
“denying access to a first content associated with the first link in the report, in response to determining that the user does not have permission to access the first content, despite the user having permission to view the generated report 2Via EFSDocket No. 046294-519FO1USCustomer No. 64046including the first link, wherein the first link in the report is associated with a first content but not associated with the user's identity, such that the user selection of the first link fails to grant access to the first content based on the user's identity; and granting access to a second content associated with the second link in the report, in response to determining that the user has permission to access the second content, wherein the second link comprises a one-time-use cryptographic key associated with the user's identity, such that the user selection of the second link modifies the one-time-use cryptographic key based on the user's identity”.

Any proper motivation for combining prior art elements has not been found because none of the above references explicitly teach the following limitation:
“denying access to a first content associated with the first link in the report, in response to determining that the user does not have permission to access the first content, despite the user having permission to view the generated report 2Via EFSDocket No. 046294-519FO1USCustomer No. 64046including the first link, wherein the first link in the report is associated with a first content but not associated with the user's identity, such that the user selection of the first link fails to grant access to the first content based on the user's identity; and granting access to a second content associated with the second link in the report, in response to determining that the user has permission to access the second content, wherein the second link comprises a one-time-use cryptographic key associated with the user's identity, such that the user selection of the second link modifies the one-time-use cryptographic key based on the user's identity”. Therefore a Prima Facie Case of Obviousness cannot be established.
	
	Claims 24 and 28 are allowed for similar reason as claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485  The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Primary Examiner, Art Unit 2165